DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/27/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10, and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salim Shirazy et al. (US Patent Application Publication US 2018/0320985 A1) in view of Kempers et al. (US Patent Application Publication US 2014/0083653 A1).
Regarding claim 1, Salim Shirazy discloses (Figures 1-6, and 10-11, and 16-17) a heat dissipation device (polymer based heat pipe 100 which can be a cold plate when configured as in figure 16 and 17 per paragraph 0109, where the cold plate is similar to the heat pipes except that the fluid undergoes no phase change and lacks a vapor core per paragraphs 0109-0110 such as vapor core seen in figure 3), adapted to dissipate heat of at least one heat source in an electronic system ( the cold plate is used to cool electrical or electronic equipment that form a heat source per paragraph 0155), the heat dissipation device comprising: a thermally conductive plastic shell (a shell at  housing 110 formed of housing shells 112 and 114, where the shell housing is a polymer and explicitly could be a thermoplastic per paragraph 0086), having at least one sealed accommodation space (in working fluid chamber 130); and a fluid, completely filling the at least one sealed accommodation space of the thermally conductive plastic shell (a working fluid such as water fills the working fluid chamber 130 per paragraph 0082 where filled and partially filled are disclosed as alternatives to each other, and where a vacuum is created within the heat transfer device to allow for insertion of the working fluid per paragraphs 0144 and 0150, as such the working fluid would be the only fluid within the chamber 130), wherein a heat energy generated by the heat source in the electronic system is transferred to the fluid in the sealed accommodation space through the thermally conductive plastic shell (heat is conducted into the polymer based housing 110 where one end receives heat from the heat source for transfer to a heat sink at another end of the device per paragraph 0083 and as seen in figure 1), and the heat energy is dissipated through a surface of the thermally conductive plastic shell (per paragraph 0083 and figure 1).
However Salim Shirazy does not explicitly discloses that the heat energy is dissipated into air through a surface of the thermally conductive plastic shell through air convection.
Kempers teaches a heat dissipation device of polymer construction (per paragraph 0021) where wherein a heat energy generated by the heat source in the electronic system is transferred to the fluid in the sealed accommodation space through the thermally conductive plastic shell (heat is conducted from heat source 130  into chamber 110 as seen in figure 1A and 1B and per paragraph 0025-0026), and the heat energy is dissipated into air through a surface of the thermally conductive plastic shell through air convection (at fins 121 per paragraph 0026, where air convection and air may be method of heat transfer and air is the surrounding environment of the fins per paragraph 0014 and 0023). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the generic method for conduction/heat dissipation of Salim Shirazy to be dissipation of heat into air via convection as taught by Kempers. Doing so would provide an exceedingly well known method of conduction of heat from a structure; as heat conduction into air via conduction as a means of heat rejection is known in the prior art as taught by Kempers (per paragraph 0014) Additionally providing a heat sink to dissipate heat into air is a well known structure to more effectively reject heat into air as recognized by Kempers (per paragraph 0014 and 0023-0026).
Regarding claim 2, Salim Shirazy as modified discloses the claim limitations of claim 1 above and Salim Shirazy further discloses the sealed accommodation space (in working fluid chamber 130) is a vacuum space (a vacuum is created within the heat transfer device to allow for insertion of the working fluid per paragraphs 0144 and 0150).
Regarding claim 3, Salim Shirazy as modified discloses the claim limitations of claim 1 above and Salim Shirazy further discloses the fluid is a liquid substance with a characteristic of chemical heat dissipation or physical heat dissipation (the working fluid is water per paragraph 0082).
Regarding claim 4, Salim Shirazy as modified discloses the claim limitations of claim 3 above and Salim Shirazy further discloses the fluid comprises water, hydrogel, antifreeze, water mixed with antifreeze, or thermal grease (the working fluid is water per paragraph 0082).
Regarding claim 10, Salim Shirazy as modified discloses the claim limitations of claim 1 above and Salim Shirazy further discloses the at least one sealed accommodation space (in working fluid chamber 130) comprises a first space (in an individual microchannel 142 such as the left most microchannel 142 indicated in figure 2) , a second space (in another individual microchannel 142 such as the microchannel 142 second from the left as indicated in figure 2), and a connection space (a connection space between the two microchannels 142 at the space between ridges 141, which forms a connection portion between the first and second spaces in the left most microchannels 142 in figure 2) adjacent to and communicating with one another, the first space is parallel to the second space, and the connection space vertically connects the first space and the second space (as seen in figure 2).
Regarding claim 12, Salim Shirazy as modified discloses the claim limitations of claim 10 above and Salim Shirazy further discloses in a cross-sectional view, the first space, the connection space, and the second space are arranged in a U shape (the connection space between the two microchannels 142 at the space between ridges 141, and the first and second spaces in the left most microchannels 142 form an U shape within the individual first or second housing shell 112 or 114 as seen in figure 2 or 3).
Regarding claim 13, Salim Shirazy as modified discloses the claim limitations of claim 10 above and Salim Shirazy further discloses the thermally conductive plastic shell comprises a first portion (in first housing shell 112) and a second portion (in second housing shell 114) assembled together (the shells 112 and 114 are sealed together per at least paragraph 0096), and the at least one sealed accommodation space (130) is located between the first portion and the second portion (as seen in figure 2 and 3).
Regarding claim 14, Salim Shirazy as modified discloses the claim limitations of claim 13 above and Salim Shirazy further discloses the first portion (112) and the second portion (114) are assembled together in an up-and-down combination manner (as seen in figure 2 and 3).
Claims 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salim Shirazy et al. (US Patent application Publication US 2018/0320985 A1) in view of Kempers et al. (US Patent Application Publication US 2014/0083653 A1) and Camarda et al. (US Patent 5,527,588).
Regarding claim 5, Salim Shirazy as modified discloses the claim limitations of claim 1 above, however Salim Shirazy does not explicitly disclose the thermally conductive plastic shell comprises a division portion, the at least one sealed accommodation space comprises a first sealed accommodation space and a second sealed accommodation space, and the division portion is located between the first sealed accommodation space and the second sealed accommodation space. As Salim Shirazy only explicitly discloses a single sealed accommodation space (130) that is not subdivided into multiple sealed accommodation spaces.
Camarda teaches (figure 2-3) a heat dissipation device (micro heat pipe panel 20 or heat pipe laminate 50) with a shell that comprises a division portion ( portions of the heat pipe 20 or laminate 50 that divides individual tubes 30 from each other as seen in figure 2 and 3), the at least one sealed accommodation space comprises a first sealed accommodation space and a second sealed accommodation space ( in an individual tube 30 which forms a first accommodation space and another, adjacent, individual tube 30 which forms a second accommodation spaces as seen in figure 2 and 3, where the tubes are filled and sealed with working fluid per Col. 3, line 39-42 and line 51-54), and the division portion is located between the first sealed accommodation space and the second sealed accommodation space ( a portion of the heat pipe 20 or laminate 50 dividing the two  directly adjacent individual tubes 30 forming the first and second sealed accommodation spaces).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the heat pipe/cold plate of Salim Shirazy to include multiple individual accommodation spaces divided by partitions as noted by Camarda, doing so would provide a structure that could improve the effective in plane thermal conductivity of a heat dissipation device as recognized by Camarda (per Col. 2, line 32-36) and could provide additional redundancy by adding additional layers as recognized by Camarda (per Col. 3, line 54-56).
Regarding claim 6, Salim Shirazy as modified discloses the claim limitations of claim 5 above and Camarda further discloses the first sealed accommodation space and the second sealed accommodation space are stacked in an up-and-down manner (an individual tube 30 which forms a first accommodation space in the bottom panel 20  and another, adjacent, individual tube 30 which forms a second accommodation spaces in the top panel 20 as seen in figure 3 form accommodation spaces in tubes 30 that are stacked in an up and down manner).
Regarding claim 7, Salim Shirazy as modified discloses the claim limitations of claim 5 above and Camarda further discloses the first sealed accommodation space and the second sealed accommodation space are adjacent to each other in a left-and-right manner (an individual tube 30 which forms a first accommodation space in the panel 20  and another,  directly adjacent, individual tube 30 which forms a second accommodation spaces as seen in figure 2, form accommodation spaces in tubes 30 that are stacked in an left and right manner).
Regarding claim 8, Salim Shirazy as modified discloses the claim limitations of claim 1 above, however Salim Shirazy does not explicitly disclose the thermally conductive plastic shell comprises a plurality of division portions, the at least one sealed accommodation space comprises a first sealed accommodation space, a second sealed accommodation space, a third  sealed accommodation space, and a fourth sealed accommodation space, and the division portions are located among the first sealed accommodation space, the second sealed accommodation space, the third sealed accommodation space, and the fourth sealed accommodation space.
Camarda teaches (figure 2-3) a heat dissipation device (micro heat pipe panel 20 or heat pipe laminate 50) with a shell that comprises a plurality of division portions ( portions of the heat pipe 20 or laminate 50 that divides individual tubes 30 from each other as seen in figure 2 and 3), the at least one sealed accommodation space comprises a first sealed accommodation space, a second sealed accommodation space, a third  sealed accommodation space, and a fourth sealed accommodation space (as seen in annotated figure 3 below), and the division portions are located among the first sealed accommodation space, the second sealed accommodation space, the third sealed accommodation space, and the fourth sealed accommodation space (as seen in annotated figure 3 below.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the heat pipe of Salim Shirazy to include multiple individual accommodation spaces divided by divisions as noted by Camarda, doing so would provide a structure that could improve the effective in plane thermal conductivity of a heat dissipation device as recognized by Camarda (per Col. 2, line 32-36) and could provide additional redundancy by adding additional layers as recognized by Camarda (per Col. 3, line 54-56).

    PNG
    media_image1.png
    554
    781
    media_image1.png
    Greyscale

Annotated Figure 3 of Camarda

Regarding claim 9, Salim Shirazy as modified discloses the claim limitations of claim 8 above and Camarda further discloses the first sealed accommodation space and the second sealed accommodation space are adjacent to each other in a left-and-right manner, the third sealed accommodation space and the fourth sealed accommodation space are adjacent to each other in a left-and-right manner ( as seen in annotated figure 3 above), the first sealed accommodation space and the third sealed accommodation space are stacked in an up-and-down manner, and the second sealed accommodation space and the fourth sealed accommodation space are stacked in an up-and-down manner (as seen in annotated figure 3 above).
Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salim Shirazy et al. (US Patent application Publication US 2018/0320985 A1) in view of Kempers et al. (US Patent Application Publication US 2014/0083653 A1) and Lan (US Patent Application Publication US 2017/0343297 A1, previously cited by the examiner).
Regarding claim 11, Salim Shirazy as modified discloses the claim limitations of claim 10 above. However Salim Shirazy does not explicitly disclose that in a cross-sectional view, the first space, the connection space, and the second space are arranged in a H shape.
Lan teaches (Figure 1-5) a heat dissipation device with at least one sealed accommodation space (in the chambers 110, 210 and 311) comprises a first space (in chamber 110) , a second space (in chamber 210), and a connection space (in the chamber 311 in pipe body  which connects the first chamber 110 and the second chamber 210 per paragraph 0034) adjacent to and communicating with one another, the first space is parallel to the second space (110 and 210 are parallel as seen in figure 3), and the connection space vertically connects the first space and the second space (as seen in figure 3), wherein in a cross-sectional view (as seen in figure 3), the first space (110), the connection space (chamber 311), and the second space are arranged in a H shape (as seen in figure 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the interior accommodation space of Salim Shirazy to include the first, second and connection spaces arranged in an H shape in cross sectional  view as taught by Lan. Doing so would provide an arrangement for a heat dissipation structure that would  allow for gravity to assist with fluid flow which would increase the heat transfer efficiency as recognized by Lan (per paragraphs 0008 and 0037-0038).

Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salim Shirazy et al. (US Patent application Publication US 2018/0320985 A1) in view of Kempers et al. (US Patent Application Publication US 2014/0083653 A1) and Mira et al. (US Patent Application Publication US 2019/0027425 A1).
Regarding claims 15 and 16, Salim Shirazy as modified discloses the claim limitations of claim 13 above, however Salim Shirazy does not explicitly disclose a plurality of fixing parts, penetrating through the first portion and the second portion to assemble the first portion and the second portion together, where each of the fixing parts comprises a screw or a bolt. As Salim Shirazy is silent as to any specific fixing parts.
Mira teaches (figure 1-6), discloses a heat dissipation device (vapor chamber 500) formed of first portion and a second portion  (at bottom plate 202 and top plate 402) with a plurality of fixing parts, penetrating through the first portion and the second portion to assemble the first portion and the second portion together, where each of the fixing parts comprises a screw or a bolt (spacers 302 receives a shaft or screw per paragraph 0040, in order to couple the vapor chamber 500 to other components where the spaces provide additional support to the top and bottom plate per paragraph 0040).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the generic heat dissipation device of Salim Shirazy to include the fixing parts disclosed by Mira. Doing so would provide a structure that could allow the heat dissipation device to be mounted to other components as recognized by Mira (per paragraphs 0040 and 0049).
Response to Arguments
Applicant’s arguments, see page 6-14, filed 7/27/2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 102 have been fully considered and are persuasive based upon the amendments made to the claims.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of over Salim Shirazy et al. (US Patent application Publication US 2018/0320985 A1) in view of Kempers et al. (US Patent Application Publication US 2014/0083653 A1), where Kempers explicitly discloses a heat dissipation structure that dissipates heat into air through convection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hardesty (US 20090101308 A1) discloses heat dissipation into air vice convection in a plastic heat dissipation device. McCutchen et al. (US 20090242174 A1) and  (Lan US 20170343295 A1) disclose a H shaped heat transfer device with three internal spaces arranged as elements of the H shape.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS R. WEILAND whose telephone number is (571)272-9847. The examiner can normally be reached Monday-Thursday 6-3 EST and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANS R WEILAND/Examiner, Art Unit 3763            

/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763